DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-7, 9, 10, 12, 13, 18, 21, 23-27, 29 and 31 are pending in the instant invention.  According to the Amendments to the Claims, filed August 8, 2022, claims 8, 11, 14-17, 19, 20, 22, 28, 30 and 32 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/028555, filed April 22, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/660,880, filed April 20, 2018.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed invention (the provisional invention).  The disclosure of the invention in the prior-filed invention and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specification of the prior-filed invention, US Provisional Application No. 62/660,880, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula I-A and/or Formula I-B, respectively, which now discloses amended definitions for at least R, Y1, and/or Z, respectively, and is no longer coextensive with that of US Provisional Application No. 62/660,880.
	Consequently, since the specification of US Provisional Application No. 62/660,880 lacks adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2019/028555, filed April 22, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on August 8, 2022, is acknowledged: a) Group I - claims 1-7, 9, 10, 12, 13, 18, 21 and 23-26; and b) substituted heteroaryl of Formula I-B - p. 28, Example 21, Compound 2-21, shown to the right below, and hereafter referred to as N-(2-fluoro-4-(trifluoromethoxy)phenyl)-6-methoxy-2-(trifluoromethyl)-1H-imidazo[4,5-b]pyrazin-5-amine, where R2 = -Ph, substituted at C-2, with R11, wherein R11 = -F, and at C-4, with R12, wherein R12 = -OCF3; R3 = -CH3; X1 = N; X2 = N; X3 = -CF3; Y = -NR-, wherein R = -H; Y1 = -NR1-, wherein R1 = -H; and Z = -O-.  Claims 1, 3-5, 7, 9, 10, 12, 13, 18, 21 and 24-26 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 27, 29 and 31 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-7, 9, 10, 12, 13, 18, 21 and 23-26 is contained within.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula I-A or Formula I-B:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Formula I-A or

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 Formula I-B
or a pharmaceutically acceptable salt or tautomer thereof,
wherein:

	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
;

	X3 is C1-C4 alkyl, C1-C2 haloalkyl, or phenyl, wherein the phenyl is optionally substituted with one or more independently selected halogen substituents;
	Y1 is -NR1- or -O-;
	R is H or CH3;

	R1 is H, C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl;

	wherein one or more carbon atoms of the C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally replaced by -C(O)-, -C(O)NR10-, -C(O)O-, -NR10-, -NR10C(O)-, -NR10C(O)NR10-, -NR10S(O)n-, -O-, -OC(O)-, -S(O)n-, or -S(O)nNR10-; and

	wherein the C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally substituted with one or more independently selected R13 substituents;

	R2 is C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C0-C4 alkylene-C3-C7 cycloalkyl, C0-C4 alkylene-bridged C7-C12 cycloalkyl, C0-C4 alkylene-4- to 7-membered heterocycloalkyl, C0-C4 alkylene-aryl, or C0-C4 alkylene-monocyclic or bicyclic heteroaryl;

	wherein one or more carbon atoms of the C0-C4 alkylene, C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally replaced by -C(O)-, -C(O)NR10-, -C(O)O-, -NR10-, -NR10C(O)-, -NR10C(O)NR10-, -NR10S(O)n-, -O-, -OC(O)-, -S(O)n-, or -S(O)nNR10-;

	wherein the C0-C4 alkylene, C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally substituted with one or more independently selected R13 substituents;

	wherein the C3-C7 cycloalkyl, bridged C7-C12 cycloalkyl, 4- to 7-membered heterocycloalkyl, aryl, or monocyclic or bicyclic heteroaryl is optionally substituted with one or more independently selected R11 substituents; and

	wherein the C3-C7 cycloalkyl, bridged C7-C12 cycloalkyl, 4- to 7-membered heterocycloalkyl, aryl, or monocyclic or bicyclic heteroaryl is optionally substituted with one R12 substituent; or

	R1 and R2, taken together with the nitrogen heteroatom to which they are attached, form a 3- to 7-membered heterocyclyl, wherein one carbon atom of the 3- to 7-membered heterocyclyl is optionally replaced by a heteroatom selected from the group consisting of N, O, and S;

	R3 is H, C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C0-C4 alkylene-C3-C7 cycloalkyl, C0-C4 alkylene-aryl, or C0-C4 alkylene-heteroaryl;

	wherein one or more carbon atoms of the C0-C4 alkylene, C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally replaced by -C(O)-, -C(O)NR10-, -C(O)O-, -NR10-, -NR10C(O)-, -NR10C(O)NR10-, -NR10S(O)n-, -O-, -OC(O)-, -S(O)n-, or -S(O)nNR10-;

	wherein the C0-C4 alkylene, C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally substituted with one or more independently selected R13 substituents; and

	wherein the C3-C7 cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more independently selected R11 substituents;

	each R10 is independently H, C1-C6 alkyl, or C0-C2 alkylene-C3-C7 cycloalkyl;

	each R11 is independently halogen, CN, NO2, C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C(O)H, C(O)OH, NH2, OH, =O, or halosulfanyl;

	wherein one or more carbon atoms of each C1-C8 alkyl, C2-C8 alkenyl, and C2-C8 alkynyl is optionally and independently replaced by -C(O)-, -C(O)NR10-, -C(O)O-, -NR10-, -NR10C(O)-, -O-, -OC(O)-, or -S(O)n-; and

	wherein each C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally substituted with one or more independently selected R13 substituents;

	R12 is O-C0-C4 alkylene-C3-C7 cycloalkyl, O-C0-C4 alkylene-5- or 6-membered heterocycloalkyl, O-C0-C4 alkylene-aryl, O-C0-C4 alkylene-5- or 6-membered heteroaryl, C0-C4 alkylene-C3-C7 cycloalkyl, C0-C4 alkylene-5- or 6-membered heterocycloalkyl, C0-C4 alkylene-aryl, or C0-C4 alkylene-5- or 6-membered heteroaryl;

	wherein the C3-C7 cycloalkyl, 5- or 6-membered heterocycloalkyl, aryl, or 5- or 6-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-C6 alkyl, C1-C2 haloalkyl, C1-C4 alkylene-NHC1-C6 alkyl, C1-C4 alkylene-N(C1-C6 alkyl)2, C2-C6 alkenyl, C2-C6 alkynyl, C(O)H, C(O)C2-C6 alkyl, C(O)OH, C(O)OC1-C6 alkyl, NH2, NHC1-C6 alkyl, N(C1-C6 alkyl)2, OH, OC1-C6 alkyl, OC1-C2 haloalkyl, and =O;

	each R13 is independently halogen, CN, NO2, C(O)H, C(O)OH, NH2, OH, =O, C3-C7 cycloalkyl, and phenyl;
	Z is -O- or -S-; and
	each n is independently 0, 1, or 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula I-A:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Formula I-A
or a pharmaceutically acceptable salt or tautomer thereof,
wherein:

	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula I-B:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 Formula I-B
or a pharmaceutically acceptable salt or tautomer thereof,
wherein:

	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; or


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

(i)	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; and

Z is -O-; or

(ii)	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
; and

Z is -O-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

(i)	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; and

Z is -O-; or

(ii)	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
; and

Z is -O-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof, wherein X3 is CH3, CF3, CF2CF3, or phenyl, wherein the phenyl is optionally substituted with one or more F substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof, wherein R is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

The compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof, wherein:

Y1 is -NR1-; and
R1 is H or unsubstituted C1-C6 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof, wherein:

	R2 is C0-C4 alkylene-C3-C7 cycloalkyl, C0-C4 alkylene-bridged C7-C12 cycloalkyl, C0-C4 alkylene-4- to 7-membered heterocycloalkyl, C0-C4 alkylene-aryl, or C0-C4 alkylene-monocyclic or bicyclic heteroaryl;

	wherein one or more carbon atoms of the C0-C4 alkylene is optionally replaced by -C(O)-, -C(O)NR10-, -C(O)O-, -NR10-, -NR10C(O)-, -O-, -OC(O)-, or -S(O)n-;

	wherein the C0-C4 alkylene is optionally substituted with one or more independently selected R13 substituents;

	wherein the C3-C7 cycloalkyl, bridged C7-C12 cycloalkyl, 4- to 7-membered heterocycloalkyl, aryl, or monocyclic or bicyclic heteroaryl is optionally substituted with one or more independently selected R11 substituents; and

	wherein the C3-C7 cycloalkyl, bridged C7-C12 cycloalkyl, 4- to 7-membered heterocycloalkyl, aryl, or monocyclic or bicyclic heteroaryl is optionally substituted with one R12 substituent; and

	each n is independently 0, 1, or 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

The compound of claim 10, or a pharmaceutically acceptable salt or tautomer thereof, wherein:

R2 is C0-C4 alkylene-bridged C7-C12 cycloalkyl or C0-C4 alkylene-aryl;

	wherein one or more carbon atoms of the C0-C4 alkylene is optionally replaced by -C(O)-, -C(O)NR10-, -C(O)O-, -NR10-, -NR10C(O)-, -O-, -OC(O)-, or -S(O)n-;

	wherein the C0-C4 alkylene is optionally substituted with one or more independently selected R13 substituents;

	wherein the bridged C7-C12 cycloalkyl or aryl is optionally substituted with one or more independently selected R11 substituents; and

	wherein the bridged C7-C12 cycloalkyl or aryl is optionally substituted with one R12 substituent; and

each n is independently 0, 1, or 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof, wherein:

	Y1 is -NR1-;
	R1 is H or CH3;

(i)	R2 is naphthyl; or

(ii)	R2 is phenyl, wherein the phenyl is substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C2 haloalkyl, OH, OC1-C6 alkyl, and OC1-C2 haloalkyl; or

(iii)	R2 is phenyl;

	wherein the phenyl is optionally substituted with one or two substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C2 haloalkyl, OH, OC1-C6 alkyl, and OC1-C2 haloalkyl; and

	wherein the phenyl is substituted with one R12 substituent; and

	R12 is O-C0-C4 alkylene-C3-C7 cycloalkyl, O-C0-C4 alkylene-5- or 6-membered heterocycloalkyl, O-C0-C4 alkylene-aryl, O-C0-C4 alkylene-5- or 6-membered heteroaryl, C0-C4 alkylene-C3-C7 cycloalkyl, C0-C4 alkylene-5- or 6-membered heterocycloalkyl, C0-C4 alkylene-aryl, or C0-C4 alkylene-5- or 6-membered heteroaryl;

	wherein the C3-C7 cycloalkyl, 5- or 6-membered heterocycloalkyl, aryl, or 5- or 6-membered heteroaryl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C2 haloalkyl, OH, OC1-C6 alkyl, and OC1-C2 haloalkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 21 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof, wherein:

R3 is H, C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl;

	wherein one or more carbon atoms of the C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally replaced by -C(O)O-, -NR10-, -O-, -OC(O)-, or -S(O)n-; and

	wherein the C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally substituted with one or more independently selected R13 substituents; and

each n is independently 0, 1, or 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 23 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof, wherein R3 is C0-C4 alkylene-C3-C7 cycloalkyl or C0-C4 alkylene-aryl, wherein the C3-C7 cycloalkyl or aryl is optionally substituted with one or more independently selected R11 substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 24 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

(i)	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; or

(ii)	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
;

	X3 is CH3, CF3, phenyl, or 3-fluorophenyl;
	Y1 is -NR1-;
	R1 is H or CH3;

(iii)	R2 is naphthyl; or

(iv)	R2 is phenyl, wherein the phenyl is substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C2 haloalkyl, OH, OC1-C6 alkyl, and OC1-C2 haloalkyl; or

(v)	R2 is phenyl;

	wherein the phenyl is optionally substituted with one or two substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C2 haloalkyl, OH, OC1-C6 alkyl, and OC1-C2 haloalkyl; and

	wherein the phenyl is substituted with one R12 substituent; 

	R3 is H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more OH substituents;

	R12 is O-C0-C4 alkylene-C3-C7 cycloalkyl, O-C0-C4 alkylene-5- or 6-membered heterocycloalkyl, O-C0-C4 alkylene-aryl, O-C0-C4 alkylene-5- or 6-membered heteroaryl, C0-C4 alkylene-C3-C7 cycloalkyl, C0-C4 alkylene-5- or 6-membered heterocycloalkyl, C0-C4 alkylene-aryl, or C0-C4 alkylene-5- or 6-membered heteroaryl;

	wherein the C3-C7 cycloalkyl, 5- or 6-membered heterocycloalkyl, aryl, or 5- or 6-membered heteroaryl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C2 haloalkyl, OH, OC1-C6 alkyl, and OC1-C2 haloalkyl; and

	Z is -O-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 25 is objected to because of the following informalities: a) for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), A compound or salt thereof of claim 1, wherein the compound is: should be replaced with The compound of claim 1, wherein the compound is selected form the group consisting of: ; b) for clarity and precision, and should be inserted prior to the last species; and c) for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), or salt thereof should be replaced with or a pharmaceutically acceptable salt thereof and inserted prior to the period.  Appropriate correction is required.  See MPEP § 2173.02.

	Claim 26 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier together with a compound of claim 1, or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted heteroaryls of the Formula I-A and/or Formula I-B

	Claims 1-7, 9, 10, 12, 13, 18, 21, 23 and 26 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is as defined in the section above entitled Claim Objections, does not reasonably provide enablement for substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heteroaryls of the Formula I-A and/or Formula I-B, shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heteroaryls of the Formula I-A and/or Formula I-B, shown to the right, and the pharmacokinetic behavior of these substances as mitochondrial uncouplers;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/204816 provides a synthesis of the instantly recited substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is as defined in the section above entitled Claim Objections {Santos, et al. WO 19/204816, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Scheme 1, on page 30 of the instant specification, and Santos, et al. in WO 19/204816, whether the instantly recited substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is as defined in the section above entitled Claim Objections; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted hetero-aryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections.  The specification lacks working examples of substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections.  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heteroaryls of the Formula I-B, such as N-(2-fluoro-4-(trifluoromethoxy)phenyl)-5-methoxy-2-(trifluoromethyl)oxazolo[5,4-b]pyridin-6-amine, shown to the left above, is either synthetically feasible or possesses utility as a mitochondrial uncoupler.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heteroaryls of the Formula I-A and/or Formula I-B, wherein the combination of X1, X2, and Y is not as defined in the section above entitled Claim Objections, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 1 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, A compound of Formula I-A or I-B… wherein… R11 is… in which each C0-C4 alkyl is optionally substituted… .  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.  According to claim 1, R11 is not recited as C0-C4 alkyl, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 2-7, 9, 10, 12, 13, 18, 21 and 23-26 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claims 2-7, 9, 10, 12, 13, 18, 21 and 23-26 independently recite the limitation, A compound or salt thereof of claim 1…, in line 1 of the claims.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.  According to claim 1, a pharmaceutically acceptable salt is recited, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, A compound or salt thereof of claim 1, wherein X3 is hydrogen…, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.  According to claim 1, X3 is not recited as hydrogen, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 12 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 12 recites the limitation, A compound or salt thereof of claim 1,… in which the… C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl is optionally substituted with one or more substituents R13, in lines 1-9 of the claim.  There is insufficient antecedent basis, in claim 12, for this limitation, with respect to the substituted hetero-aryls of the Formula I-A and/or Formula I-B.  According to claim 12, C1-C8 alkyl, C2-C8 alkenyl, and C2-C8 alkynyl, respectively, are not recited, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 24 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 24 recites the limitation, A compound or salt thereof of claim 1,… wherein… R3 is… C1-C6 alkyl, optionally substituted with hydroxyl or trifluoromethyl, in lines 1-16 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the Formula I-A and/or Formula I-B.  According to claim 1, C1-C6 alkyl is not recited as optionally substituted with trifluoromethyl, with respect to R3 of the substituted heteroaryls of the Formula I-A and/or Formula I-B.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 24 recites the broad limitation, C1-C2 alkyl, with respect to R1, and the claim also recites methyl, with respect to R1, which is the narrower statement of the limitation.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 25 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 25 recites the limitation, A compound or salt thereof of claim 1,… wherein the compound is…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the following substituted hetero-aryls:
N-(4-methoxyphenyl)-2-(trifluoromethyl)-1H-imidazo[4,5-b]pyrazin-5-amine; and
5-methoxy-N-(4-(trifluoromethyl)phenyl)-1H-imidazo[4,5-b]pyrazin-6-amine.

	Similarly, the inventor or joint inventor should further note that according to claim 1, the aforementioned species are not substituted heteroaryls of the Formula I-A and/or Formula I-B, particularly with regard to Y1-R2 (species 1) and X3 (species 2), respectively.
	The examiner suggests omitting the aforementioned species, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624